 Case 1:18-cv-00819-LPS Document 66 Filed 08/29/19 Page 1 of 9 PageID #: 895



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 XCOAL ENERGY & RESOURCES,

                          Plaintiff,

            v.                                       C.A. No. 18-cv-819-LPS

 BLUESTONE ENERGY SALES CORPORATION,                 CONFIDENTIAL
 SOUTHERN COAL CORPORATION, AND JAMES                FILED UNDER SEAL
 C. JUSTICE, II,
                 Defendants.




                           [PROPOSED] FINAL PRETRIAL ORDER

BUCHANAN INGERSOLL & ROONEY PC                POTTER ANDERSON & CORROON, LLP

Geoffrey Graham Grivner (#4711)               John Anderson Sensing (#5232)
919 North Market Street, Suite 990            Jennifer Penberthy Buckley (#6264)
Wilmington, DE 19801                          Hercules Plaza, 6th Floor
(302) 522-4200                                1313 N. Market Street
(302) 522-4295 (facsimile)                    Wilmington, DE 19801
geoffrey.grivner@bipc.com                     (302) 984-6000
                                              (302) 658-1192 (facsimile)
Kevin P. Lucas (admitted pro hac vice)        jsensing@potteranderson.com
Daniel C. Garfinkel (admitted pro hac vice)   jbuckley@potteranderson.com
One Oxford Centre, 20th Floor
301 Grant Street                              THE GETTY LAW GROUP, PLLC
Pittsburgh, PA 1521
(412) 562-8350                                Richard A. Getty (admitted pro hac vice)
(412) 562-1041 (facsimile)                    Danielle Harlan (admitted pro hac vice)
kevin.lucas@bipc.com                          Marcel E. Radomile (admitted pro had vice)
daniel.garfinkel@bibc.com                     1900 Lexington Financial Center
                                              250 West Main Street
Attorneys for Plaintiff                       Lexington, KY 40507
                                              (859) 259-1900
                                              (859) 259-1909 (facsimile)
                                              rgetty@gettylawgroup.com
                                              dharlan@gettylawgroup.com
                                              mradomile@gettylawgroup.com

                                              Attorneys for Defendants
 Case 1:18-cv-00819-LPS Document 66 Filed 08/29/19 Page 2 of 9 PageID #: 896




          On August 29, 2019, the Court will hold a pretrial conference pursuant to Fed. R. Civ. P.

16 in the above referenced matter. A bench trial is scheduled for September 16, 2019 at 9:30

a.m. The Parties submit for the Court’s approval this proposed Pretrial Order governing the trial

pursuant to District of Delaware Local Rule 16.3 and the Court’s Scheduling Orders. See D.I.

17, 57.

Counsel for Xcoal Energy & Resources:

BUCHANAN INGERSOLL & ROONEY PC

Geoffrey G.Grivner (#4711)                     Kevin P. Lucas (admitted pro hac vice)
919 North Market Street, Suite 990             Daniel C. Garfinkel (admitted pro hac vice)
Wilmington, DE 19801                           One Oxford Centre, 20th Floor
(302) 522-4200                                 301 Grant Street
(302) 522-4295 (facsimile)                     Pittsburgh, PA 1521
geoffrey.grivner@bipc.com                      (412) 562-8350
                                               (412) 562-1041 (facsimile)
                                               kevin.lucas@bipc.com
                                               daniel.garfinkel@bipc.com

Counsel for Bluestone Energy Sales Corporation, Southern Coal Corporation and James C.
Justice, II (collectively, the “Bluestone Parties”):

John Anderson Sensing (#5232)                          Marcel E. Radomile (admitted pro had vice)
Jennifer Penberthy Buckley (#6264)                     THE GETTY LAW GROUP, PLLC
POTTER ANDERSON & CORROON,                             1900 Lexington Financial Center
LLP                                                    250 West Main Street
Hercules Plaza, 6th Floor                              Lexington, KY 40507
1313 N. Market Street                                  (859) 259-1900
Wilmington, DE 19801                                   (859) 259-1909 (facsimile)
(302) 984-6000                                         rgetty@gettylawgroup.com
(302) 658-1192 (facsimile)                             dharlan@gettylawgroup.com
jsensing@potteranderson.com
jbuckley@potteranderson.com                            mradomile@gettylawgroup.com
Richard A. Getty (admitted pro hac vice)
Danielle Harlan (admitted pro hac vice)
 Case 1:18-cv-00819-LPS Document 66 Filed 08/29/19 Page 3 of 9 PageID #: 897



I.          NATURE OF THE CASE

       The parties would welcome the opportunity, in connection with the Pretrial Conference

or at such other time convenient to the Court in advance of the September 16, 2019 Bench trial

commencement date, to present opening arguments of a modest length. In this manner, the

parties could explain their differing views of the nature of the case, while maximizing the

available four-day trial time for the presentation of evidence.

       In the meantime, the parties submit their respective narrative statements of the nature of

the case attached hereto as Exhibit A (Xcoal) and Exhibit B (Bluestone).

II.    JURISDICTION

       The jurisdiction of this Court is not in dispute and is based upon 28 U.S.C. § 1332.

Plaintiff seeks monetary damages and declaratory relief, and Counterclaim Plaintiffs (the

Bluestone Parties) seek monetary damages and declaratory relief.

III.   FACTS

       a.      Uncontested Facts:

       The parties’ joint statement of uncontested facts, including facts that are not disputed or

have been agreed to or stipulated to date by the parties, is attached hereto as Exhibit C.

       b.      Contested Facts:

       The parties’ respective general statements of contested facts, including the facts at issue

and what each party intends to prove in support of its claims and/or defenses are attached hereto

as Exhibit D (Xcoal) and Exhibit E (Bluestone Parties).

       The parties reserve the right to modify or supplement their statements of contested facts,

including but not limited to: the extent necessary to fairly reflect the Court’s rulings on pending
 Case 1:18-cv-00819-LPS Document 66 Filed 08/29/19 Page 4 of 9 PageID #: 898



motions; facts underlying the applicable issues of law; subsequent Orders of the Court; or future

trial preparation and discussions and/or agreements of the parties.

IV.    ISSUES OF LAW

       The parties’ respective general statements of the issues of law which any party contends

remains to be litigated, including citation to authorities relied upon, are attached hereto as

Exhibit F (Xcoal) and Exhibit G (Bluestone).

V.     WITNESSES

       a.      List of Witnesses Xcoal Expects to Call

       Xcoal has identified in Exhibit H attached hereto the expert witnesses it expects to call at

trial, as well as non-expert witnesses Xcoal expects to call. The parties are submitting as Exhibit

I attached hereto a Joint Stipulation concerning, among other things, the means and methods of

witness testimony at trial.

       b.      List of Witnesses Bluestone Expects to Call

       The Bluestone Parties have identified in Exhibit J attached hereto the expert witnesses

they expect to call at trial, as well as non-expert witnesses the Bluestone Parties expect to call.

The parties are submitting as Exhibit I attached hereto a Joint Stipulation concerning, among

other things, the means and methods of witness testimony at trial.

       c.      Testimony by Deposition

       The parties do not presently anticipate offering testimony by deposition in place of live

testimony. However, subject to continuing trial preparation and in order to streamline the

proceedings, the parties may offer certain admissions culled from deposition testimony of

representatives of the parties. The parties are submitting as Exhibit I attached hereto a Joint
 Case 1:18-cv-00819-LPS Document 66 Filed 08/29/19 Page 5 of 9 PageID #: 899



Stipulation concerning, among other things, the means and methods (including by submittal of

deposition testimony) of witness testimony at trial.

VI.    EXHIBITS

       The parties’ list of pre-marked trial exhibits, along with unresolved objections, is attached

hereto as Exhibit K. The parties are submitting as Exhibit I attached hereto a Joint Stipulation

concerning, among other things, the means and methods (including by limiting objections to

admissibility) of submittal of exhibit evidence at trial.

       Discovery was conducted in this matter pursuant to a Stipulation of Confidentiality and

Protective Order entered September 24, 2018 (see D.I. 26 and 9/24/18 Docket Entry Order),

which provides in Section 21 thereof that the parties contemplate that the treatment at trial of

documents designated by the parties during discovery as “confidential” and “restricted

confidential” will be addressed in a separate order. The parties request that such issue be

discussed with the Court at the final pretrial conference.

       On or before the first day of trial, counsel will deliver to the Courtroom Deputy a

completed AO form 187 exhibit list for each party.

       A party will provide exhibits to be used in connection with direct examination by 3:00

p.m. the day before their intended use, and objections will be provided no later than 7:30 p.m. the

night before their intended use. If good faith efforts to resolve objections fail, the party objecting

to the exhibits shall bring its objections to the Court’s attention prior to the witness being called

to the witness stand.
 Case 1:18-cv-00819-LPS Document 66 Filed 08/29/19 Page 6 of 9 PageID #: 900



       a.      Demonstrative Exhibits

       The parties will exchange demonstratives to be used in opening statements by 8:00 p.m.

two nights before opening statements. The parties will provide any objections to such

demonstratives by 12 noon on the day before opening statements.

       A party will provide demonstrative exhibits to be used in connection with direct

examination by 3:00 p.m. the day before their intended use, and objections will be provided no

later than 7:30 p.m. the day before their intended use. If any of the demonstratives change after

the deadline, the party intending to use the demonstrative will promptly notify the opposing party

of the change(s).

       The party seeking to use a demonstrative will provide a color representation of the

demonstrative to the other side in PDF form. However, for video or animations, the party

seeking to use the demonstrative will provide it to the other side on a DVD or CD. For

irregularly sized physical exhibits, the party seeking to use the demonstrative will provide a color

representation as a PDF or 8.5 x 11 copies of the exhibits.

       This provision does not apply to demonstratives created during testimony or

demonstratives to be used for cross-examination, neither of which need to be provided to the

other side in advance of their use. In addition, blow-ups or highlights of exhibits or parts of

exhibits or testimony are not required to be provided to the other side in advance of their use.

       If good faith efforts to resolve objections to demonstrative exhibits fail, the objecting

party shall bring its objections to the Court’s attention prior the opening statements or prior to the

applicable witness being called to the witness stand.
 Case 1:18-cv-00819-LPS Document 66 Filed 08/29/19 Page 7 of 9 PageID #: 901



VII.     DAMAGES

         The parties’ damage summaries are attached hereto as Exhibit L (Xcoal) and Exhibit M

(Bluestone Parties).

VIII. BIFURCATED TRIAL

         The parties agree that bifurcation is not necessary or appropriate under the circumstances

of this case.

IX.      MOTIONS IN LIMINE

         Xcoal’s Motion in Limine No. 1, including the Bluestone Parties’ Opposition to and

Xcoal’s reply in support thereof is attached as Exhibit N.

         Xcoal’s Motion in Limine No. 2, including the Bluestone Parties’ Opposition to and

Xcoal’s reply in support thereof is attached as Exhibit O.

         The Bluestone Parties’ Motion in Limine, including Xcoal’s Opposition to and the

Bluestone Parties’ reply in support thereof is attached as Exhibit P.

X.       DISCOVERY

         The Parties have completed discovery.

XI.      NUMBER OF JURORS

         Not applicable. This matter is scheduled for a bench trial.

XII.     NON-JURY TRIAL

         Xcoal and the Bluestone Parties propose that the parties submit post-trial briefs with

proposed findings of fact and conclusions of law (the “Post Trial Submissions”) pursuant to

schedule and procedures to be determined after trial with the consultation and approval of the

Court.
 Case 1:18-cv-00819-LPS Document 66 Filed 08/29/19 Page 8 of 9 PageID #: 902



XIII. LENGTH OF TRIAL

       Pursuant to this Court’s August 6, 2018 Order at D.I. 17, a four-day Bench trial will

begin on September 16, 2019 at 9:30 a.m. in Courtroom 6B. Per the Court’s prior indication,

trial time will be equally split between Xcoal and the Bluestone Parties.

XIV. AMENDMENTS OF THE PLEADING

       The Parties do not request any amendments of the pleadings.

XV.    ADDITIONAL MATTERS

       None.

XVI. SETTLEMENT

       There have been no settlement discussions to date, except that trial counsel for both sides

earlier this month agreed to contact their respective clients and recommend that the parties

directly or through their respective counsel explore the possibility of settlement. Trial counsel

have done so or will do so in advance of the August 29th Pretrial Conference.

       IT IS HEREBY ORDERED that this Final Joint Pretrial order shall control the

subsequent course of the action, unless modified by the Court to prevent manifest injustice.



Dated:_______________________                         ____________________________________
                                                      Chief United States District Judge
                                                      Leonard P. Stark
 Case 1:18-cv-00819-LPS Document 66 Filed 08/29/19 Page 9 of 9 PageID #: 903



APPROVED AS TO FORM AND SUBSTANCE:

BUCHANAN INGERSOLL & ROONEY PC                POTTER ANDERSON & CORROON, LLP

/s/ Geoffrey G. Grivner                       /s/ John A. Sensing
Geoffrey Graham Grivner (#4711)               John Anderson Sensing (#5232)
919 North Market Street, Suite 990            Jennifer Penberthy Buckley (#6264)
Wilmington, DE 19801                          Hercules Plaza, 6th Floor
(302) 522-4200                                1313 N. Market Street
(302) 522-4295 (facsimile)                    Wilmington, DE 19801
geoffrey.grivner@bipc.com                     (302) 984-6000
                                              (302) 658-1192 (facsimile)
Kevin P. Lucas (admitted pro hac vice)        jsensing@potteranderson.com
Daniel C. Garfinkel (admitted pro hac vice)   jbuckley@potteranderson.com
One Oxford Centre, 20th Floor
301 Grant Street                              THE GETTY LAW GROUP, PLLC
Pittsburgh, PA 1521
(412) 562-8350                                Richard A. Getty (admitted pro hac vice)
(412) 562-1041 (facsimile)                    Danielle Harlan (admitted pro hac vice)
kevin.lucas@bipc.com                          Marcel E. Radomile (admitted pro had vice)
daniel.garfinkel@bibc.com                     1900 Lexington Financial Center
                                              250 West Main Street
Attorneys for Plaintiff                       Lexington, KY 40507
                                              (859) 259-1900
                                              (859) 259-1909 (facsimile)
                                              rgetty@gettylawgroup.com
                                              dharlan@gettylawgroup.com
                                              mradomile@gettylawgroup.com

                                              Attorneys for Defendants
